COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-20-00151-CV
  WILLIAM R. LEAKE,                               §
                                                                    Appeal from the
  Appellant,                                      §
                                                               County Court at Law No. 3
  v.                                              §
                                                                of Travis County, Texas
  ERICA C. LEAKE,                                 §
                                                               (TC# D-1-FM-19-005745)
  Appellee.                                       §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal for want of prosecution. We further order that Appellant pay all costs of this

appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF OCTOBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.